          Case 1:19-cv-09741-ER Document 29 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAS FORWARDING (USA), INC.,

                             Plaintiff,

             v.                                                        ORDER

MEDITERRANEAN SHIPPING COMPANY                                      19 Civ. 9741 (ER)
(USA) INC. and MEDITERRANEAN
SHIPPING COMPANY S.A.,

                             Defendants.

RAMOS, D.J.

        On October 22, 2019, JAS Forwarding (USA), Inc. (“JAS”), brought this action against

Mediterranean Shipping Company (USA) Inc. and Mediterranean Shipping Company S.A.

(“Defendants”), alleging, inter alia, breach of contract of under the Carriage of Goods by Sea

Act. Doc. 1. On March 6, 2020, Defendants answered and brought counterclaims. Doc. 13.

On May 1, 2020, pursuant to stipulation, Defendants filed their amended answer and

counterclaims. Doc. 18. The parties thereafter filed several stipulations extending JAS’ time to

respond to Defendants’ counterclaims. Docs. 19, 21, 23, 25. On July 24, 2020, the parties

requested that the Court stay this matter pending settlement discussions. Doc. 27. That same

day, the Court approved the request and directed the parties to submit a status report within six

months. Doc. 28.

       To date, the parties have not submitted any status report or otherwise communicated with

the Court. The parties are therefore directed to submit a status report by August 23, 2021.

       It is SO ORDERED.

Dated: August 16, 2021                                  _____________________________
       New York, New York                                    Edgardo Ramos, U.S.D.J.
